UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 8, 2010 GelTech Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52993 56-2600575 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1460 Park Lane South, Suite 1 Jupiter, Florida 33458 (Address of Principal Executive Office) (Zip Code) (561) 427-6144 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On December 9, 2010, GelTech Solutions, Inc. (the “Company”) granted William Shatner 2,000,0000 five-year non-qualified stock options exercisable at $1.20 per share in consideration for providing the Company with future promotional and public relations servicesThe options vest and become exercisable as described in the table below. When the closing price of the Company’s common stock closes at or above a price listed in the first column, the corresponding number of options in the second column shall vest and become exercisable.The vesting and exercisability are subject to Mr. Shatner providing services on the triggered vesting date. Closing Price Options Vest and Become Exercisable Item 3.02Unregistered Sales of Equity Securities. The Company has sold securities without registration under the Securities Act of 1933 in reliance upon the exemption provided in Section 4(2) and Rule 506 thereunder as described below. Name or Class of Investor Date of Sale No.of Securities Consideration Investor Relations 12/8/2010 75,000 shares of common stock Extension of investor relations agreement Legal 12/8/2010 100,000 stock options exercisable at $1.22 per share Legal services William Shatner 12/9/2010 2,000,000 stock options exercisable at $1.20 per share Public relations services Anthony Marchese 12/10/2010 90,000 shares of common stock and 45,000 three-year warrants exercisable at $1.25 per share Investment of $76,500 Private Placement Investors 12/10/2010 through 12/14/2010 150,000 shares of common stock and 75,000 three-year warrants exercisable at $1.25 per share Investment totaling $127,500 Item 8.01Other Events. On December 10, 2010, Anthony Marchese, a director of the Company, invested $76,500 in the Company’s current private placement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GELTECH SOLUTIONS, INC. By: /s/ Michael Cordani Michael Cordani Chief Executive Officer Date:December 14, 2010
